                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                             GREENEVILLE DIVISION
  UNITED STATES OF AMERICA,             )
                                        )
             Plaintiff,                 )                                  2:20-CR-65
                                        )
       vs.                              )
                                        )
                                        )
  EMORY Q. JACKSON,
                                        )
                                        )
             Defendant
                                        )



                                            ORDER
        The United States has filed a Motion to Extend the Deadline to Resolve Evidentiary Issues

 in Defendant’s Motion to Exclude Bad Acts [Doc. 42]. The Government seeks a 14-day extension

 of the November 24, 2020 deadline to notify the Court of any unresolved issues regarding

 Defendant’s Motion to Exclude Evidence of Prior and/or Other Acts. In support therefore, the

 Government states that Defendant contacted the United States on November 24, 2020 and

 specifically detailed which acts he is seeking to exclude. The Government avers that more time

 is needed to investigate whether Defendant’s requests are feasible given that they involve the

 alteration of the video of Defendant’s stop and search. Additionally, the United States has

 discussed this extension with Defendant’s counsel and there is no objection to the extension.

        The Court finds the United States’ Motion [Doc. 42] well-taken and it is GRANTED.

 The deadline to notify the Court of any unresolved issues regarding Defendant’s Motion to

 Exclude Evidence of Prior and/or Other Acts shall be extended by 14 days, up to and including

 December 8, 2020.

        SO ORDERED:
                                              /s Cynthia Richardson Wyrick
                                              United States Magistrate Judge


Case 2:20-cr-00065-JRG-CRW Document 44 Filed 11/25/20 Page 1 of 1 PageID #: 185
